DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 15-17, applicant is expressing range values of VPP1 and VPP2 but, while applicant is claiming the acuity loss value defined in logMAR, applicant has not indicated what the values of VPP1 and VPP2 are being expressed in.  As such, the intended meaning is not clear rendering the claims vague and indefinite. For purposes of examination, the assumed meaning is “wherein VPP1 and VPP2 are expressed in logMAR” (similar to what had been set forth in original claim 8). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/064065 (W0’065).
	With respect to claim 1, WO’065 discloses the limitations therein including the following: a method, implemented by computer, for evaluating an ophthalmic lens for a given wearer (abstract, page 2, line 10 to page 4, line 24); according to a visual performance parameter (page 2, lines 10 to page 5, line 24, the “local optical criterion” which as disclosed can be “acuity loss” as the “visual performance parameter”); providing wearer’s data including at least prescription data (page 2, lines 10-16, page 14, line 19 to page 17, line 17); providing for the visual performance parameter, a visual performance tolerance threshold value (page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17, the disclosed “threshold values”); providing an ophthalmic lens to be evaluated, the lens having opto-geometric features (page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17, the provided lens with the mean refractive power and/or the determined astigmatism as the “opto-geometric features”); determining a value of the visual performance parameter (page 14, line 19 to page 17, line 17, page 19, lines 10-25, the determined values for acuity loss as the claimed “value of the visual performance parameter”);  the value determined on the basis of a visual performance model (column 5, lines 4-25, page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17, disclosing the use of an “acuity loss model”); the model being a function of the wearer’s data including prescription data (page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17); as a function of the opto-geometric features of the lens (page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17); as a function of the gaze direction of the wearer (page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17); evaluating the lens by comparing the determined value of the visual performance parameter to the threshold value (page 2, line 10 to page 4, line 24, page 14, line 19 to page 17, line 17, page 18, lines 20-25); the method implemented when performing a quality check of the lens (abstract, page 2, line 10 to page 4, line 24, page 18, lines 20-25, determining if the performance of the ophthalmic lens meets a set forth standard i.e. “performing a quality check of the lens”). 
	With respect to claim 1, WO’065 discloses comparing the visual performance parameter to a visual performance tolerance value i.e. a tolerance threshold value in terms of whether or not acuity loss is equal to or below the specific threshold value (see rejection above and page 17, lines 10-17). WO’065 therefore discloses “visual performance tolerance value” but does not specifically disclose a “visual performance tolerance range”. However, for a parameter such as acuity loss, it is desirable for the acuity loss to merely have an upper limit i.e. the acuity loss would need to be equal to or less than a tolerance value in order to determine if the acuity loss is acceptable. However, for other parameters it would be obvious to one of ordinary skill in the art, at the time of the effective filing to have the visual performance value as being within a specified range i.e. above a lower limit but below an upper limit for the purpose of having the visual parameter within an acceptable performance range for the purpose of ensuring that the lens is providing acceptable optical performance. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of WO’065 as using a visual performance parameter tolerance range instead of the disclosed visual performance parameter tolerance threshold value since for other parameters it would be obvious to one of ordinary skill in the art, at the time of the effective filing to have the visual performance value as being within a specified range i.e. above a lower limit but below an upper limit for the purpose of having the visual parameter within an acceptable performance range for the purpose of ensuring that the lens is providing acceptable optical performance.  
owevH	With respect to claim 2, WO’065 further discloses the performance model  simulating the lens to be evaluated worn by the wearer with the value determined based on this model (page 11, lines 22-27). 
	With respect to claim 4, WO’065 further discloses the step of providing the lens with opto-geometrical features further includes a step of measuring the lens to determine relevant opto-geometrical features (page 2, line 10 to page 4, line 24, page 10, lines 6-13, such as the disclosed measuring any one of the contour of the lens, the power of the lens, the lens performance at differing gaze directions, the astigmatism of the lens). 
	With respect to claim 5, WO’065 further discloses determining if the lens meets a visual performance threshold value to determine if the visual performance parameter is acceptable or not acceptable (see rejection of claim 1 above) and makes obvious the use of a tolerance range. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens as being accepted or rejected based on the determination of whether or not the determined value falls within the range for the purpose of ensuring that the lens is providing acceptable optical performance. 
	With respect to claim 6, WO’065 further discloses the wearer data comprising wearing condition data (page 5, lines 4-11, page 14 lines 21-25, page 20 line 32 to page 21 line 4). 
	With respect to claim 7, WO’065 further discloses the visual performance parameter as acuity loss (page 3, lines 24-34). 
	With respect to claim 8, WO’065 further discloses the visual performance parameter as acuity loss expressed in logMAR determined in an as-worn condition (page 3, lines 24-33, page 13, lines 18-22, page 16, line 31 to page 17, line 8). 
	With respect to claim 9, WO’065 further discloses the step of providing the threshold value comprising a sub-step of measuring (page 2, line 10 to page 4, line 24, page 10, lines 6-13, such as the disclosed measuring any one of the contour of the lens, the power of the lens, the lens performance at differing gaze directions, the astigmatism of the lens). 
	With respect to claim 10, WO’065 is disclosing model based on the specific user wearing data and specific user prescription (see rejection of claim 1 above) and is therefore inherently disclosing the model personalized for the wearer. Additionally, by measuring the acuity loss relative to a threshold value as per claim 1, WO’065 is inherently measuring the wearer’s sensitivity of acuity loss.  
	With respect to claim 11, WO’065 further discloses the lens as within a frame of ophthalmic lenses having left and right lenses (page 1, lines 5-15) and that the evaluated lenses can be paired up to form left and right lenses for eyeglasses (page 8, lines 30-31). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method as disclosed as evaluating each of the left and right lenses for the purpose of determining if each lens individually provide acceptable levels of viewing for the user. 
	With respect to claim 13, WO’065 further discloses a non-transitory computer readable medium with instructions to perform the method of claim 1 (see rejection of claim 1 and page 2, lines 1-16, page 4, line 18 to page 5, line 11).
	With respect to claim 14, WO’065 further discloses measuring mean refractive power and resulting astigmatism for each of lowering gaze and azimuth angle gaze directions (page 5, lines 13-25, page 10, lines 6-8). 
Claims 1-2, 4-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber publication number 2011/0270596.
	With respect to claim 1, Weeber discloses the limitations therein including the following: a method, implemented by computer, for evaluating an ophthalmic lens for a given wearer (abstract); according to a visual performance parameter (paragraphs 0017, 0042-0043 such as “visual acuity”, “contrast sensitivity” as the “visual performance parameter”); providing wearer’s data including acuity data and distance vision data (paragraphs 0017, 0042-0043); providing for the visual performance parameter, a visual performance parameter threshold range (paragraphs 0013, 0048). Additionally, whether one was using a tolerance threshold or a tolerance range would be obvious to one of ordinary skill in the art, at the time of the effective filing for the same reasoning set forth above in the WO’065 rejection. Weeber further discloses providing an ophthalmic lens to be evaluated, the lens having opto-geometric features (paragraphs 0045, 0064, the lens model and/or modification of the lens model including the parameters of the lens i.e. “opto-geometric features”); determining a value of the visual performance parameter (paragraphs 0045, 0048);  the value determined on the basis of a visual performance model (paragraphs 0013, 0042-0045); the model being a function of the wearer’s data including acuity data and distance vision data (paragraphs 0017, 0042-0045); as a function of the opto-geometric features of the lens (paragraphs 0045, 0064, the lens model and/or modification of the lens model including the parameters of the lens i.e. “opto-geometric features”); as a function of the gaze direction of the wearer (paragraphs 0014, 0043, i.e. based on viewing at different object distance, and/or based on “off-axis viewing”); evaluating the lens by comparing the determined value of the visual performance parameter to the threshold value (paragraphs 0013-0017, 0048); the method implemented when performing a quality check of the lens (paragraph 0045, 0048 i.e. evaluating a designed lens to determine if it meets a set forth standard i.e. determining a “quality check” of the lens). 
	With respect to claim 1, Weeber does not specifically disclose the eye model including the wearer’s prescription data. However, Weeber teaches of the eye model including the specific individual parameters of the wearer including “acuity data” and “distance vision data” (paragraphs 0017, 0042-0043). The examiner takes Judicial Notice that distance prescription data is a well-known form of visual acuity data and/or vision distance data of a user for the purpose of providing accurate information as to the visual needs of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the acuity data and/or distance vision data of Weeber that is being used as part of the visual performance model to be distance prescription data i.e. “prescription data” for the purpose of providing accurate information as to the visual needs of the wearer so that the visual performance model can better assist in determining the desired performance requirements of the ophthalmic lens. 
With respect to claim 2, Weeber further discloses the performance model  simulating the lens to be evaluated worn by the wearer with the value determined based on this model (paragraphs 0013, 0016, 0045). 
With respect to claim 4, Weeber further discloses the step of providing the lens with opto-geometrical features further includes a step of measuring the lens to determine relevant opto-geometrical features (paragraphs 0042-0048). 
With respect to claim 5, Weeber further discloses determining if the lens meets a visual performance threshold value or range, to determine if the visual performance parameter is acceptable or not acceptable (see rejection of claim 1 above and paragraphs 0013, 0048) and accepting or rejecting the lens accordingly (paragraph 0048). Regardless, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens as being accepted or rejected based on the determination of whether or not the determined value falls within the range for the purpose of ensuring that the lens is providing acceptable optical performance.
	With respect to claim 6, Weeber further discloses the wearer data comprising wearing condition data (paragraph 0045 i.e. considering “a plurality of viewing conditions” i.e. “wearing condition data”). 
	With respect to claim 7, Weeber further discloses the visual performance parameter as acuity loss (paragraph 0014, 0017). 
	With respect to claim 8, Weeber further discloses the visual performance parameter as acuity loss expressed in logMAR determined in an as-worn condition (paragraphs 0014, 0017, 0043, 0052). 
	With respect to claim 9, Weeber further discloses the visual performance tolerance range comprising a sub-step of measuring with trial lenses the visual performance tolerance range of the wearer (paragraphs 0048, ). Specifically, paragraph 0048 discloses that the tolerance range can be based on the specific patient tolerance to a parameter and paragraph 0058-0059, 0068-0070 discloses that the parameter can be defocus as determined by testing the specific patient with trial lenses. 
With respect to claim 10, Weeber is disclosing the model based on the specific user wearing data and specific user prescription (see rejection of claim 1 above) and is therefore inherently disclosing the model personalized for the wearer. Additionally, by measuring the acuity loss relative to a threshold value as per claim 1, Weeber is inherently measuring the wearer’s sensitivity of acuity loss.  Regardless, Weeber further discloses the model being personalized based on measuring sensitivity to the visual performance parameter (paragraph 0035, claim 4). 
	With respect to claim 11, Weeber further discloses the lens as within a frame of ophthalmic lenses having left and right lenses and that the evaluated lenses can be paired up to form left and right lenses for eyeglasses (see rejection of claim 1 above, and also abstract, paragraphs 0012, 0059). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method as disclosed as evaluating each of the left and right lenses for the purpose of determining if each lens individually provide acceptable levels of viewing for the user. 
	With respect to claim 13, Weeber further discloses a non-transitory computer readable medium with instructions to perform the method of claim 1 (see rejection of claim 1 and paragraph 0065).
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’065 and/or Weeber in view of WO 2014/083392 (W0’392).
With respect to claim 3, WO’065 and Weeber disclose as is set forth above including disclosing the evaluation of a lens for a specific wearer based on visual performance (see rejections of claim 1 above) but do not specifically disclose a lens blank being surfaced as a function of the prescription data to obtain the lens to be evaluated. WO’392 teaches that when evaluating a lens for a specific wearer based on visual performance, that specifically, the method can further include having a lens blank being surfaced as a function of the prescription data for the purpose of obtaining the lens to be evaluated to personalize the performance of the lens to meet the needs of the specific wearer (abstract, paragraphs 0044-0046, 0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of WO’065 and/or Weeber as having a lens blank being surfaced as a function of the prescription data to obtain a lens to be evaluated since WO’392 teaches that when evaluating a lens for a specific wearer based on visual performance, that specifically, the method can further include having a lens blank being surfaced as a function of the prescription data for the purpose of obtaining the lens to be evaluated to personalize the performance of the lens to meet the needs of the specific wearer. 
With respect to claim 12, WO’065 and Weeber disclose as is set forth above including the evaluation of the lens according to the method of claim 1 (see rejections of claim 1 above) but do not specifically disclose an ordering system that defines manufacturing criteria based on wearer data including prescription data and a manufacturing system to manufacture the ophthalmic lens based on the manufacturing criteria. WO’392 teaches that when evaluating a lens for a specific wearer based on visual performance, that specifically, the method can further include an ordering system that defines manufacturing criteria based on wearer data including prescription data and a manufacturing system to manufacture the ophthalmic lens based on the manufacturing criteria for the purpose of ordering and manufacturing the lens to meet the specific criteria of the wearer (paragraphs 0013-0014, 0044-0046, 0077-0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of WO’065 and/or Weeber as further include an ordering system that defines manufacturing criteria based on wearer data including prescription data and a manufacturing system to manufacture the ophthalmic lens based on the manufacturing criteria since WO’392 teaches of this for the purpose of ordering and manufacturing the lens to meet the specific criteria of the wearer. 
Response to Arguments
Applicant’s amendment of May 4, 2022 has overcome all claim objections and 112 rejections set forth in the prior office action. However, claims 15-17 present a new 112 rejection as set forth above. 
Applicant's arguments filed May 4, 2022 with respect to the art rejections by WO‘065 and by Weeber have been fully considered but they are not persuasive. 
With respect to WO’065, applicant argues that the determining of a three-dimensional performance of the ophthalmic lens of WO’065 is not a “quality check” as would be understood by a person of ordinary skill in the art. The examiner respectfully disagrees. Applicant is broadly claiming “performing a quality check”. WO’065 is evaluating the performance of a lens to determine if it meets a set forth standard. WO’065 is therefore determining the quality of the lens i.e. is the lens performing at a desired standard or quality i.e. performing a “quality check” of the lens. 
With further respect to WO’065, applicant further argues that the term “quality check” is defined in the specification on page 1, lines 23-27. The examiner respectfully disagrees. What is set forth on page 1, lines 23-27 are examples of quality checks. This is not set forth as a special definition of the term “quality check”. As such, the term “quality check” can be given its broadest reasonable interpretation as per the rejections above. Regardless, even if page 1, lines 23-27 were a special definition, WO’065 is still disclosing a “quality check” as so defined. Applicant’s specification states that the “quality check” can include “checking whether each individual ophthalmic lens meets optical and geometrical specifications, for example by measuring refractive power”. WO’065 discloses measuring the optical power and astigmatism of the lens at various gaze directions to determine if the lens meets the desired threshold specification. WO’065 is therefore determining a “quality check” of the lens as described in applicant’s specification, on page 1, lines 23-27. 
With further request to WO’065, applicant further argues that the technical feature of the quality check is to improve visual comfort or wearing satisfaction. However, applicant is arguing limitations that have not been claimed. Regardless, WO’065 is likewise providing the checking of the optical performance of the lens to improve visual comfort or wearing satisfaction (page 2, lines 1-8). Applicant further argues that the method allows the control of the lens at the production stage before the delivery of the lens to the wearer or after the delivery of the lens to the wearer. However, applicant is arguing limitations that have not been claimed. Regardless, inherently the checking of the optical performance of the lens of WO’065 is being performed before or after the delivery of the lens to the wearer i.e. it must inherently be one or the other. 
With respect to WO’065, applicant is not claiming any limitations that are neither disclosed nor made obvious by WO’065. The rejections by WO’065 are therefore still applicable. 
With respect to the rejections by Weeber, applicant again argues that Weeber is not disclosing a  “quality check” of the lens. The examiner respectfully disagrees. Applicant is broadly claiming “performing a quality check”. Weeber is evaluating a designed lens to determine if it meets a set forth standard i.e. determining a “quality check” of the lens. Weeber is therefore determining the quality of the lens i.e. is the lens performing to meet a set forth standard or quality i.e. performing a “quality check” of the lens. 
With respect to Weeber, applicant is not claiming any limitations that are neither disclosed nor made obvious by Weeber. The rejections by Weeber are therefore still applicable. 
Allowable Subject Matter
	The indicated allowability of claims 4 and 8 have been withdrawn based upon applicant’s amendment and broadening of these claims. 
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the claims as set forth in the 112 rejections above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 15-17, none of the prior art either alone or in combination disclose or teach of the claimed method for evaluating an ophthalmic lens specifically including, as the distinguishing features in combination with the other limitations, wherein the visual performance parameter is acuity loss expressed in logMAR and determined in as-worn conditions of the lens, wherein the visual performance parameter tolerance range (VPP1; VPP2) is (0; 0.2), or (VPP1; VPP2) is (0; 0.1), or (VPP1; VPP2) is (0; 0.05), wherein VPP1 and VPP2 are expressed in logMAR. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 27, 2022